
	

114 HRES 353 IH: Honoring the accomplishments and legacy of Juan Felipe Herrera.
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 353
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Takano (for himself, Mrs. Napolitano, Mr. Sherman, Mr. Swalwell of California, Mr. DeSaulnier, Mr. Thompson of California, Mr. Schiff, Mr. Cárdenas, Ms. Lofgren, Mr. Honda, Mrs. Torres, Mr. Aguilar, Mr. Langevin, Mr. Lowenthal, Mr. Farr, Mr. Ruiz, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Honoring the accomplishments and legacy of Juan Felipe Herrera.
	
	
 Whereas Juan Felipe Herrera was born December 27, 1948, in Fowler, California, to parents Maria de la Luz Quintana and Felipe Emilio Herrera who were migrant farmworkers in California;
 Whereas Juan Felipe Herrera spent his childhood living in farm communities in Southern California and discovered his love of verse through his elementary school choir;
 Whereas Juan Felipe Herrera received an Educational Opportunity Program (EOP) scholarship to attend the University of California, Los Angeles, and graduated with a Bachelor of Arts in Social Anthropology in 1972;
 Whereas while at the University of California, Los Angeles, Juan Felipe Herrera immersed himself in the Chicano Civil Rights movement and performed in experimental theater;
 Whereas after graduating from the University of California, Los Angeles, he moved to the Bay Area and joined the Beat poetry movement, and was active with the poetry movement in the San Francisco Mission District;
 Whereas Juan Felipe Herrera graduated from Stanford University with a Master of Arts in Social Anthropology in 1980;
 Whereas Juan Felipe Herrera graduated from the University of Iowa Writers’ Workshop with a Masters of Fine Arts in 1990;
 Whereas Juan Felipe Herrera has published 29 books in total, which include collections of poetry, prose, short stories, young adult novels, and children’s books;
 Whereas Juan Felipe Herrera’s collections of poetry include Half of the World in Light: New and Selected Poems that won the National Book Critics Circle Award and the PEN/Beyond Margins Award, 187 Reasons Mexicans Can’t Cross the Border: Undocuments 1971–2007, and Crashboomlove, which received the Americas Award;
 Whereas Juan Felipe Herrera’s books for children include Portraits of Hispanic American Heroes, SkateFate, Upside Down Boy, which was adapted into a musical, and Cinnamon Girl: Letters Found Inside a Cereal Box;
 Whereas Juan Felipe Herrera has received numerous awards and fellowships including National Endowment for the Arts Writers’ Fellowships, California Arts Council grants, the UC Berkeley Regent’s Fellowship, the Guggenheim Fellowship, Bread Loaf Fellowship in Poetry, and the Stanford Chicano Fellowship;
 Whereas Juan Felipe Herrera served as chair of the Chicano and Latin American Studies Department at California State University, Fresno;
 Whereas in 2005, Juan Felipe Herrera joined the Creative Writing Department at the University of California, Riverside, as the Tomás Rivera Endowed Chair;
 Whereas Juan Felipe Herrera was elected a Chancellor of the Academy of American Poets in 2011; Whereas Juan Felipe Herrera became a Director of Art at the Barbara and Art Culver Center for the Arts in Riverside, California;
 Whereas Juan Felipe Herrera was named Poet Laureate of California in 2012 by Governor Edmund G. Jerry Brown, Jr.;
 Whereas Juan Felipe Herrera is the father of five children and lives in Fresno, California, with his partner and poet, Margarita Robles;
 Whereas Juan Felipe Herrera was named the 21st Poet Laureate of the United States by the Librarian of Congress, James H. Billington, for the 2015 through 2016 term;
 Whereas Juan Felipe Herrera is the first Latino Poet Laureate in the history of the United States; and
 Whereas Juan Felipe Herrera said that poetry is a way to attain a life without boundaries: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the accomplishments of Juan Felipe Herrera;
 (2)pledges to promote the legacy of Juan Felipe Herrera; and (3)encourages the people of the United States to explore the impact that the creative arts and poetry have in their daily lives.
			
